[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                No. 06-11279                       SEPT 12, 2006
                            Non-Argument Calendar                THOMAS K. KAHN
                          ________________________                   CLERK


                            Agency No. A96-021-639

XIN QIANG LI,

                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                              (September 12, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      Petitioner Xin Qiang Li, a native and citizen of China, proceeding pro se,

seeks review of the Board of Immigration Appeals’ (“BIA’s”) decision adopting

and affirming the Immigration Judge’s (“IJ’s”) order denying his claim for asylum,
withholding of removal under the Immigration and Nationality Act (“INA”) and

the United Nations Convention Against Torture (“CAT”), 8 U.S.C. §§ 1158, 1231;

8 C.F.R. § 208.16(c).

      On appeal, Li argues that his asylum application was not frivolous and that

he testified honestly at his removal hearing. Li argues that he has a well-founded

fear of future persecution because he practices Falun Gong and he fled China, thus,

if he is removed to China it is more likely than not that he will be imprisoned and

severely tortured by detention officers. Li asserts he is also entitled to relief under

the CAT.

                                           I.

      Where, as here, the BIA summarily affirms the IJ’s decision without an

opinion under 8 C.F.R. § 1003.1(e)(4), the IJ’s decision becomes the final agency

determination subject to review. See Mendoza v. U. S. Att’y Gen., 327 F.3d 1283,

1284 n.1 (11th Cir. 2003).

      Because the BIA both adopted the IJ’s decision and made additional

findings, we review both the BIA’s decision and the IJ’s decision. Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review factual

determinations, including credibility determinations, using the substantial evidence

test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). We will



                                           2
affirm if the decision “is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. (citation and quotation marks

omitted). We review the record evidence in the light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision. Id.

To conclude that the IJ or BIA should be reversed, we “must find that the record

not only supports that conclusion, but compels it.” Fahim v. U.S. Att’y Gen., 278

F.3d 1216, 1218 (11th Cir. 2002) (citation and quotation marks omitted). “[T]he

mere fact that the record may support a contrary conclusion is not enough to justify

a reversal of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022,

1027 (11th Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005). To the extent

the IJ’s or BIA’s decision was based on a legal determination, review is de novo.

Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001).

      The IJ must make an explicit credibility determination. Yang v. U.S. Att’y

Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). In this case, the IJ explicitly found

Li’s testimony not credible. “Once an adverse credibility finding is made, the

burden is on the applicant alien to show that the IJ’s [or BIA’s] credibility decision

was not supported by ‘specific, cogent reasons’ or was not based on substantial

evidence.” Forgue, 401 F.3d at 1287. “The trier of fact must determine

credibility, and [we] may not substitute its judgment for that of the [IJ or] BIA with



                                           3
respect to credibility findings.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818

(11th Cir. 2004). While some circuits have required the adverse credibility finding

to go to the heart of the asylum claim, see, e.g., Gao v. Ashcroft, 299 F.3d 266, 272

(3d Cir. 2002) (persuasive authority); see also Gui v. Immigration &

Naturalization Serv., 280 F.3d 1217, 1225 (9th Cir. 2002) (persuasive authority),

we have never adopted that test.

       The REAL ID Act changed the credibility standard for applications made on

or after May 11, 2005, setting out the following standard for determining

credibility:

       Considering the totality of the circumstances, and all relevant factors,
       a trier of fact may base a credibility determination on the demeanor,
       candor, or responsiveness of the applicant or witness, the inherent
       plausibility of the applicant’s or witness’s account, the consistency
       between the applicant’s or witness’s written and oral statements
       (whenever made and whether or not under oath, and considering the
       circumstances under which the statements were made), the internal
       consistency of each such statement, the consistency of such statements
       with other evidence of record (including the reports of the Department
       of State on country conditions), and any inaccuracies or falsehoods in
       such statements, without regard to whether an inconsistency,
       inaccuracy, or falsehood goes to the heart of the applicant’s claim, or
       any other relevant factor.


8 U.S.C. § 1158(b)(1)(B)(iii) (as amended by the REAL ID Act § 101(a)(3)); see

also 8 U.S.C. § 1231(b)(3)(C) (making § 1158(b)(1)(B)(iii) applicable to




                                          4
withholding of removal claims). This change is not applicable to Li because his

application was filed on August 13, 2003.

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General and

the Secretary of Homeland Security have discretion to grant asylum if the alien

meets the INA’s definition of a “refugee.” See INA § 208(b)(1), 8 U.S.C.

§ 1158(b)(1).

      A “refugee” is:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the

burden of proving statutory “refugee” status. See Al Najjar, 257 F.3d at 1284.

      An alien is entitled to asylum if he can establish, with specific and credible

evidence: (1) past persecution on account of his membership in a particular social

group or other statutorily listed factor, or (2) a “well-founded fear” that his

membership in a particular social group or other statutorily listed factor will cause

future persecution. 8 C.F.R. § 208.13(a)-(b); Al Najjar, 257 F.3d at 1287. If a

                                           5
petitioner demonstrates past persecution, he is presumed to have a well-founded

fear of future persecution unless the government can rebut this presumption by

showing a fundamental change in circumstances in the country or the ability to

avoid future persecution by relocating within the country. 8 C.F.R § 208.13(b)(1).

If he cannot show past persecution, then the petitioner must demonstrate a well-

founded fear of future persecution that is both subjectively genuine and objectively

reasonable. See Al Najjar, 257 F.3d at 1289. The subjective component can be

proved “by the applicant’s credible testimony that he or she genuinely fears

persecution,” while the objective component “can be fulfilled either by establishing

past persecution or that he or she has a good reason to fear future persecution.” Id.

(quotation omitted).

      Although the INA does not expressly define “persecution” for purposes of

qualifying as a “refugee,” see INA § 101(a)(42), 8 U.S.C. § 1101(a)(42), we have

stated that “persecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation.” Sepulveda v. U. S. Att’y Gen., 401

F.3d 1226, 1231 (11th Cir. 2005) (quotations omitted).

      The petitioner’s well-founded fear of persecution must be on account of, or

because of, one of the statutorily listed factors. See INS v. Elias-Zacarias, 502

U.S. 478, 482-83, 112 S. Ct. 812, 816, 117 L. Ed. 2d 38 (1992). To establish the



                                          6
necessary causal connection, the alien must present “specific, detailed facts

showing a good reason to fear that he or she will be singled out for persecution on

account of” a statutorily listed factor. Sepulveda, 401 F.3d at 1231 (quotation

omitted). Furthermore, we have approved a “country-wide requirement” in which

a refugee must first pursue an “internal resettlement alternative” in their own

country, or establish that this is not possible, before seeking asylum here.

Mazariegos v. U. S. Att’y Gen., 241 F.3d 1320, 1326-27 (11th Cir. 2001).

      An alien is entitled to withholding of removal under the INA if he can show

that his life or freedom would be threatened on account of race, religion,

nationality, membership in a particular social group, or political opinion.

Mendoza, 327 F.3d at 1287; see also INA § 241(b)(3)(A), 8 U.S.C. §

1231(b)(3)(A). The alien bears the burden of demonstrating that it is “more likely

than not” that he will be persecuted or tortured upon his return to the country in

question. Fahim, 278 F.3d at 1218. This is a more stringent burden than for

asylum. Sepulveda, 401 F.3d at 1232. If the alien establishes past persecution

based on a protected ground, there is a rebuttable presumption that his life or

freedom would be threatened upon return to his country. See Mendoza, 327 F.3d at

1287; see also 8 C.F.R..§ 208.16(b)(1)(i). An alien who has not shown past

persecution, however, may still be entitled to withholding of removal if he can



                                           7
demonstrate a future threat to his life or freedom on a protected ground. See 8

C.F.R. § 208.16(b)(2). An alien cannot demonstrate that his life or freedom would

be threatened if the IJ finds that the alien could avoid a future threat to his life or

freedom by relocating to another part of the proposed country of removal and,

under all the circumstances, it would be reasonable to expect the applicant to do so.

Id. § 208.16(b)(2).

       To obtain relief under the CAT, the burden is on the applicant to establish

that it is “more likely than not” he will be tortured in the country of removal. 8

C.F.R. § 208.16(c)(2); Sanchez v. U. S. Att’y Gen., 392 F.3d 434, 438 (11th Cir.

2004). Torture is defined as:

       any act by which severe pain or suffering, whether physical or mental,
       is intentionally inflicted on a person for such purposes as obtaining
       from him or her or a third person information or a confession,
       punishing him or her for an act he or she or a third person has
       committed or is suspected of having committed, or intimidating or
       coercing him or her or a third person, or for any reason based on
       discrimination of any kind, when such pain or suffering is inflicted by
       or at the instigation of or with the consent or acquiescence of a public
       official or other person acting in an official capacity.

Id. § 208.18(a)(1). Because the burden regarding withholding of removal and CAT

relief is higher than the asylum standard, a petitioner who fails to establish

eligibility for asylum is usually unable to carry the burden regarding withholding




                                            8
of removal and CAT relief. See Forgue, 401 F.3d at 1288 n.4; Al Najjar, 257 F.3d

at 1303-04.




                                          II.

      After reviewing the record, we conclude that substantial evidence supports

the IJ’s adverse credibility determination. Among other things, the record shows

that, when Li arrived in the United States, he told the immigration officer that he

had practiced Falun Gong about once a week in a remote part of a city park so as

not to be detected by the Chinese authorities. Then, under oath, Li stated in his

asylum application and at his removal hearing that he practiced Falun Gong two to

three times per week, at night, in a friend’s house. In addition, at his removal

hearing, Li testified that he had learned that Falun Gong was a prohibited

movement in China in December 2002 when his friend was captured. When he

entered the United States, however, Li told the immigration officer that as early as

September 2002 he practiced Falun Gong in a remote part of a park in secrecy so

as to avoid police detection. Li failed explain the discrepancies between these

inconsistent claims.




                                          9
        The record also shows that Li gave inconsistent testimony regarding when

he left his parents’ home for fear of being arrested and jailed; when his friends

were captured; whether he continued to practice Falun Gong in the United States;

and with whom he came to live in the United States. Moreover, the letter

certifying Li’s date of birth, place of birth, and identity, was apparently fraudulent

because it was notarized in China on April 16, 2003, yet Li had already arrived in

the United States by February 16, 2003.

        In addition to these inconsistencies, Li did not show much knowledge about

the Falun Gong movement. Thus, Li’s claim was substantially undercut because

there were so many inconsistencies and omissions in the record. See D-Muhumed,

388 F.3d at 819. Because Li did not adequately explain the inconsistencies and

omissions, the record does not compel a reversal. See Adefemi, 386 F.3d at 1027.

        As the IJ noted, Li failed to demonstrate that he had personally suffered past

persecution, and, in fact, Li admitted the same. Thus, even if Li was found to be

credible, there was no other evidence of persecution, and therefore, the IJ’s

decision is sufficient to support the denial of an asylum. See Forgue, 401 F.3d at

1287.

        Accordingly, based on the above-mentioned inconsistencies, the record does

not compel reversal of the IJ’s adverse credibility determination. See Forgue, 401



                                           10
F.3d at 1287. Thus, Li failed to carry his burden of establishing past persecution or

a well-founded fear of future persecution, which precludes him from being granted

asylum. Consequently, Li’s withholding of removal and CAT claims also fail, as

he did not establish eligibility for asylum, which carries a lower burden of proof.

See Al Najjar, 257 F.3d at 1292-93; Sanchez, 392 F.3d at 438 . For above-stated

reasons, we deny Li’s petition for review.

      PETITION DENIED.




                                          11